I concurred in the original opinion because I was convinced that there was no prejudicial error in giving instruction No. 8 and refusing defendant's requested instruction No. 2, assuming the point to have been properly presented.
As to corroboration, instruction No. 8 says only that the prosecutrix need not be corroborated "by the testimony of otherwitnesses", and then it says that it is sufficient "if you believe from her testimony, and all of the facts and circumstances in proof in the case of the guilt of the defendant beyond a reasonable doubt, that the crime charged has been committed." (Emphasis supplied.)
It is thus seen that this language does not dispense with corroboration of facts and circumstances in proof. It only dispenses with corroboration of other witnesses. Also, the italicized conjunction "and" is significant and emphatic. This warns the jury that they are not to rely upon the prosecutrix's story alone.
And, repeatedly, in other instructions the jury is told that the material allegations in the information "must be proved to your satisfaction and beyond a reasonable doubt by the evidence introduced in the case."
The jury is instructed that they are not bound to decide in conformity with the testimony of witnesses "which does not produce conviction in your minds".
These admonitions seem equivalent to saying that the jury may disregard testimony *Page 556 
which is inherently improbable, for how can testimony which is inherently improbable be sufficient to prove facts "to the satisfaction of the jury" beyond a reasonable doubt or "produce conviction in (their) minds".
So, I conclude that the jury was not misled by instruction No. 8 or by the absence of defendant's requested instruction No. 2.